Exhibit 10.20





SUMMARY OF THE REGISTRANT’S NON-EMPLOYEE DIRECTOR COMPENSATION





The Company pays each of its non-employee directors $30,000 annually or $60,000
annually to its Chairman. In addition, non-employee directors receive the
following committee-related fees annually: (1) $7,500 for participating on the
Audit Committee or $15,000 for chairing the committee; (2) $5,000 for
participating on the Compensation Committee or $15,000 for chairing the
committee; and (3) $2,500 for participating on the Nominating and Governance
Committee or $5,000 for chairing the committee.





Upon appointment, non-employee directors receive a one-time grant of an option
to purchase 6,250 shares of common stock. These options vest pro rata over one
year. Annually, non-employee directors receive an option to purchase 5,000
shares of common stock, which also vest pro rata over one year. The exercise
price of these options is the fair market value on the date of grant. Each such
option expires seven years after the date of grant under the Company’s 2010
Stock Incentive Plan.





The Company reimburses its non-employee directors for reasonable expenses
incurred in connection with attending board and committee meetings.



--------------------------------------------------------------------------------